DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 12/19/2019.  
Claims 4, 10-31, 35 and 45-62 have been canceled by the applicant.

Claim Objections

Claims 5-9 and 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 32 and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alcatel-Lucent et al. “3GPP TSG RAN WG2 Meeting #81bis R2-131058”, “NW Based Solutions for Pico Cell Discovery with UE Assistance in HetNets”. 15-19, April 2013; hereafter “Alcatel”.

Regarding claim 1 Alcatel disclose an inter-frequency/inter-system measurement method, comprising: 
sending, by a terminal device to a network device, auxiliary information used for determining a target measurement gap mode (section 2.5.1, in order to provide balance between UE power consumption and efficiency of pico cell discovery, for the medium or low speed UEs, they are allowed to switch to the pico cells. By having different performance requirements for inter-freq measurements, the measurement gap pattern for them could be configured by macro eNB based on the UE speed); 
receiving, by the terminal device, indication information sent by the network device, the indication information being used for indicating the target measurement gap mode (section 2.5.1, the measurement gap pattern for them could be configured by macro eNB based on the UE speed): and 
performing, by the terminal device, inter-frequency/inter-system measurement according to the target measurement gap mode (section 2.5.1, For normal or medium speed UEs, the measurement gap could be configured sparsely (6ms every 80ms). While for the high speed UEs, the more frequent measurement period and gap could be configured  (6ms every 40ms)).  
Claim 32 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claim 43 Alcatel disclose wherein the input interface is configured to: receive the indication information through Radio Resource Control (RRC) signaling (section 2.2.2, When a UE is in RRC_CONNECTED mode, the existing measurement request mechanism could be used by the network to request when to search the pico cell).
Regarding claim 44 the limitations of claim 44 are rejected in the same manner as analyzed above with respect to claim 32.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim(s) 2-3, 33-34 and 41-42are rejected under 35 U.S.C. 103 as being unpatentable over Alcatel-Lucent et al. “3GPP TSG RAN WG2 Meeting #81bis R2-131058”, “NW Based Solutions for Pico Cell Discovery with UE Assistance in HetNets”. 15-19, April 2013; hereafter “Alcatel” in view of Zhang et al. (U.S. Pub. 20140362716). 

Regarding claim 2 Alcatel does not specifically disclose wherein the auxiliary information is a desired measurement gap mode of the terminal device or an increment value of a gap period of the desired measurement gap mode of the terminal device with respect to a gap period of a measurement gap mode previously configured by the network device, and the method further comprises. However Zhang teach, in an existing method for inter-frequency cell measurement, a network side device determines relevant measurement time parameters of a gap mode, including a gap duration, a gap repetition cycle, a minimum available measurement time, and the like (see para. 7): 
Zhang further teach determining by the terminal device the desired measurement gap mode in multiple measurement gap modes (para. 7, the network side device requests that the terminal performs measurement for an inter-frequency cell at a band and sends the relevant measurement time parameters of the gap mode to the terminal. The terminal is then capable of performing, based on the time specifications of .  
Alcatel and Zhang are analogous because they pertain to the field of wireless communication and, more specifically, to transmission measurements and parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang in the system of Alcatel to be able to determine and select the appropriate parameters to perform the measurements of multiple gap modes. The motivation for doing so would have been to ensure the measurement takes place during the gap period and all the requirements are met.
Regarding claim 3 Alcatel does not specifically disclose wherein determining by the terminal device the desired measurement gap mode in the multiple measurement gap modes comprises: determining, by the terminal device, the desired measurement gap mode in the multiple measurement gap modes according to at least one of the following: movement speed information of the terminal device. However Zhang teach detecting, by the terminal, after receiving the measurement command, whether a candidate cell is present within a certain range of a current position (see para. 30).
Zhang further teach, Quality of Service (QoS) information of a present service of the terminal device, QoS information of a detected service of the terminal device or present channel quality information of the terminal device (para. 126, when measuring that the signal of an inter-frequency cell meets a specific .  
Alcatel and Zhang are analogous because they pertain to the field of wireless communication and, more specifically, to transmission measurements and parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang in the system of Alcatel to be able to determine and select the appropriate parameters to perform for the measurements of multiple gap modes considering the location and movement of the terminal and the quality of the communications. The motivation for doing so would have been to maintain required levels of quality of services with the terminal that depend on the result of the measurements.
Regarding claims 32 and 33 the limitations of claims 32 and 33, respectively, are rejected in the same manner as analyzed above with respect to claims 2 and 3, respectively.
Regarding claim 41 Alcatel disclose wherein the multiple measurement gap modes are pre-configured by the network device or predetermined (section 2.5.1, the measurement gap pattern for them could be configured by macro eNB based on the UE speed).
 claim 42 Alcatel does not specifically disclose, wherein the auxiliary information comprises at least one of the following information: movement speed information of the terminal device, QoS information of a present service of the terminal device, QoS information of a detected service of the terminal device or present channel quality information of the terminal device. However Zhang teach detecting, by the terminal, after receiving the measurement command, whether a candidate cell is present within a certain range of a current position (see para. 30).
Alcatel and Zhang are analogous because they pertain to the field of wireless communication and, more specifically, to transmission measurements and parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang in the system of Alcatel to be able to determine and select the appropriate parameters to perform for the measurements of multiple gap modes considering the location and movement of the terminal and the quality of the communications. The motivation for doing so would have been to maintain required levels of quality of services with the terminal that depend on the result of the measurements.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471